NOTE: This order is nonprecedential.

  Wniteb ~tate~ ([ourt of §ppeaI~
      for tbe jfeberaI ([ircuit

                  SANDRA SUTTON,
                     Petitioner,
                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                        2010·3147


   Petition for review of the Merit Systems Protection
Board in case no. CHB44E090B13-I-1.


                      ON MOTION


                       ORDER
    Upon consideration of Sandra Sutton's motion for a
14-day extension of time, until November 19, 2010, to file
her reply brief,
   IT Is ORDERED THAT:
   The motion is granted.
SUTTON v. MSPB                                        2

                            FOR THE COURT


   NOV     82010             /s/ Jan Horbaly
         Date               Jan Horbaly
                            Clerk
cc: Sandra Sutton
    Sara B. Rearden, Esq.
s21
                                       FILED
                              U.s. COURT OF APPEALS FOR
                                 THE FEDERAL CIRCUIT

                                   NOV 08 2010

                                    JAN HORBALY
                                       CLERK